IN THE COURT OF CRIMINAL APPEALS
                     OF TEXAS

  NOS. WR-49,980-12;WR-49,980-13;WR-49,980-14;WR-49,980-15;WR-49,980-16



                   Ex parte KEITH MICHAEL ST. AUBIN, Applicant



           ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
       CAUSE NOS. 98CR0360; 98CR0362; 98CR0358; 98CR0359; 98CR0361
          IN THE 10TH DISTRICT COURT OF GALVESTON COUNTY



       Per curiam.

                                            ORDER

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for writs of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of four counts

of attempted capital murder and one count of murder and sentenced to life imprisonment in each

cause. The First Court of Appeals affirmed his convictions. St. Aubin v. State, Nos. 01-98-01340-

CR; 01-98-01342-CR; 01-98-01318-CR; 01-98-01339-CR; 01-98-01341-CR (Tex. App.—Houston

[1st Dist.] May 25, 2000)(not designated for publication). Applicant’s initial applications for habeas

corpus relief were denied in 2002.
                                                                                          St. Aubin - 2

        Applicant filed these subsequent applications for habeas corpus relief contending that all of

his convictions involve the murder of the same victim as an element to the offenses and therefore

only one conviction can stand under this Court’s double jeopardy laws. We order that this

application be filed and set for submission to determine whether Applicant’s claim that he has

received multiple punishments for the same conduct in violation of the Double Jeopardy Clause of

the Sixth Amendment overcomes the statutory procedural bar against successive habeas applications.

The parties shall brief these issues. Oral argument is not permitted.

        It appears that Applicant is represented by counsel. Applicant’s brief shall be filed with this

Court within 30 days of the date of this order. The State’s response shall be filed within 30 days after

the filing of Applicant’s brief.



Filed: June 15, 2016
Do not publish